Citation Nr: 1819569	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-24 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a disorder manifested by tingling in the back and arms.

3.  Entitlement to service connection for a right knee disorder, including degenerative arthritis.

4.  Entitlement to service connection for a left knee disorder, including degenerative arthritis.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to February 1971.  His awards and decorations include a Combat Infantryman's Badge.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Board reopened the claim of service connection for a left knee disability and remanded the above noted issues for further development.  Also in the April 2016 decision, the issue of entitlement to service connection for a back disorder, including arthritis, was referred to the agency of original jurisdiction (AOJ) for adjudication.  The issue has not been adjudicated by the RO and therefore, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

Additional evidence was received subsequent to the August 2016 supplemental statement of the case (SSOC), including VA treatment records and lay evidence.  However, the Board finds that the additional evidence is either not pertinent or duplicative of that already of record.  Thus, a remand for another SSOC is not necessary for these four claims.  See 38 C.F.R. § 20.1304(c) (2017).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of diabetes mellitus.

2.  The Veteran does not have a current established disability manifested by tingling of the back and arms, which is related to service.

3.  The Veteran's bilateral knee joint arthritis did not have its onset during and was not otherwise related to his active duty service, or his service-connected gunshot wounds.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for a disorder manifested by tingling of the back and arms have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and his representative, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Additionally, service connection can be established by sufficient evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309 (a), such as arthritis).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Pertinent to a service connection claim, such a determination requires a finding of a current disability as one of the elements.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Diabetes Mellitus

The Veteran asserts that he has diabetes mellitus as a result of exposure to herbicides during his service in Vietnam.  The Veteran's service personnel records confirm that he served in Vietnam.

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, including diabetes.  38 C.F.R. §§ 3.307 (a)(b), 3.309(e).

While the Veteran's service qualifies him for presumptive service connection for diabetes, a current disability is always required for satisfaction of the claim.  The Board finds the VA treatment records contain no diagnosis of diabetes based on diagnostic evidence.  A March 2010 VA treatment record indicated the Veteran was not diabetic.  Further, September 2011, January 2014, September 2015, and April 2016 VA records also indicated the Veteran did not have diabetes.

The claim came before the Board in April 2016 and was remanded for further development.  The Board determined that laboratory test results between 2010 and November 2013 showed impaired fasting glucose.  An August 2012 record indicated no diabetes mellitus, although a November 2013 record noted impaired fasting glucose.  The Board remanded the claim for a VA examination to determine whether the Veteran currently has diabetes mellitus.

The Veteran was afforded a July 2016 VA examination in which the examiner indicated the Veteran does not have diabetes.  She stated he had impaired fasting glucose but does not meet the criteria for a diabetes diagnosis.  She concluded that testing showed the Veteran did not have an a1c level above 6.2 and to meet the criteria for diabetes, he needs two readings above 6.5.  Thus, no diabetes diagnosis could be established.

Based on the evidence of record, the Veteran's claim for diabetes mellitus cannot be established as the evidence does not sufficiently show that he has a current diabetes diagnosis during the pendency of the claim.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.  There is also no probative evidence of a diabetes diagnosis prior to the Veteran's filing of the claim.  Romanowsky, 26 Vet. App. at 289.  Thus, the preponderance of the evidence is against his claim for service connection for diabetes.

While the Veteran is competent to report what he senses, he is not competent to assess a diagnosis of diabetes mellitus, type II.  Such a diagnosis involves a complex internal process and is based on objective diagnostic testing.  The Veteran has not demonstrated the required specialized medical knowledge and training to diagnose such a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 Fed. Cir. 2007).  Therefore, the medical opinions of record, including the July 2016 opinion are more probative.

The Board places great probative weight on the July 2016 VA examination report, which adequately addressed why a diabetes diagnosis could not be provided.  She stated although the Veteran has impaired fasting glucose, he does not meet the criteria for a diabetes diagnosis.  She noted that test results showed the Veteran did not have an a1c level above 6.2 and to meet the criteria for diabetes, he needs two readings above 6.5.

The Board acknowledges the Veteran's service in Vietnam and exposure to herbicides.  Moreover, presumptive service connection for diabetes mellitus would be appropriate in the current case if the Veteran had an established diabetes diagnosis.  38 C.F.R. §§ 3.307 (a)(b), 3.309(e).  However, there is no competent medical evidence establishing a diagnosis with supportive diagnostic testing.  The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C. § 1110.  The evidence reflects that the Veteran does not have a diagnosis of diabetes mellitus and thus, does not have a disability for VA purposes.  In the absence of proof of current disability, the claim of service connection may not be granted.

Therefore, the preponderance of the evidence is against the claim because the current disability element is not met.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for diabetes mellitus is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

A Disorder Manifested by Tingling of the Back and Arms

The Veteran contends that he has a disability which results in tingling in his back and arms, and that such disability is related to service.

The Veteran's service treatment records are silent for any complaints or treatment for tingling in his arms and back.  However, he was injured during service in May 1969 when he rolled down a hill.  The Veteran reported in a January 2012 statement that he was injured when he fell down a mountain in 1969 during a night map reading course.  He noted some friends carried him to a truck after he fell, and then drove him to a doctor.  He indicated in March 2012 that he had fluid drained from his left knee, it was wrapped up, he was given pain pills, as well as crutches.

The Veteran submitted a January 2012 statement in which he indicated he has pain in his spine and arms, gets weak, and experiences a feeling of electricity going through his back and arms.

VA medical records reflect the Veteran's history of neck and back pain, with symptoms of tingling down his spine.  An October 2010 VA treatment record indicated the Veteran was suffering from pain in his neck and lower back.  A November 2010 VA record indicated diagnosed neck pain with the Veteran reporting pain in his neck for 1.5 to 2 years.  An October 2012 record indicated the Veteran complained of long term neck and arm pain with some numbness and tingling in his arms and hands.  The report noted degenerative changes in the cervical spine.  Further, a May 2013 VA record noted the Veteran's complaint of back pain with burning and tingling to the right foot.  The records show cervical disc bulging and degenerative changes treated with epidural injections.

The claim came before the Board in April 2016 and based on the reported symptoms, along with the progression of such symptoms, the Board remanded the claim to determine if any diagnosed tingling disability was related to service.

The Veteran was afforded a July 2016 VA examination in which the examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine, as well as degenerative joint disease (DJD) of the cervical spine, with osteophytes and facet hypertrophy.  July 2016 MRI results showed degenerative changes throughout the lower thoracic and lumbar spine; and moderate to severe cervical degenerative disc disease (DDD), greatest at C5-6, where there is posterior osteophyte formation producing mild to moderate bony spinal stenosis.  The examiner also diagnosed the Veteran with polyneuropathy of the bilateral lower extremities.  She noted the Veteran's complaints of numbness and tingling in his back and arms and numbness "all over basically."  The examiner indicated upper extremity numbness and tingling is subjective without objective findings of radiculopathy.  She noted his lower extremity results were conflicting, with all results being normal except for vibration.

The examiner concluded there is not an establish diagnosis manifested by tingling of the arms and back, including peripheral neuropathy, cervical disc disease or cervical spondylosis.  She stated he does have a diagnosis of polyneuropathy of the lower extremities that is not related to numbness or tingling in his back and arms.  She indicated there is no evidence of radiculopathy of the spine with normal upper extremity sensory examinations and no evidence of radiculopathy in the lower extremities, with normal reflexes.

The examiner addressed the Veteran's reported symptoms, and stated he does not have objective evidence of peripheral neuropathy or radiculopathy due to a neck condition.  She stated his sensation of sharp and vibratory sensation were normal, and were hypersensitive if anything.  She noted there was nothing diminished in the dermatomes innervated by the cervical spine, position sense was normal, and his post-service complaints were subjective in nature, without objective findings.  She acknowledged the Veteran does have a neck disability of DJD and DDD; however, there is no evidence of radiculopathy related to such.  The examiner indicated that in addition, there are no records or complaints in service or for 35 years following service.  With no additional records in support, the examiner concluded the tingling symptoms reported are not related to service.

After review of the evidence, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for a disorder manifested by tingling in the back and arms.

In reaching such conclusion, the Board accords great probative weight to the July 2016 VA examiner's opinion.  Her opinion is thorough and persuasive as it is predicated on a review of the record, to include the Veteran's contentions, medical history, and an examination with supporting diagnostic testing.  Furthermore, the opinion proffered considered all of the pertinent evidence of record, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board notes there is no medical opinion of record providing a diagnosis for the Veteran's tingling and/or burning symptoms or connecting the symptoms to service.

The Board notes that the Veteran's representative submitted a July 2017 correspondence in which she indicated the July 2016 VA examiner ignored the Veteran's reported symptomatology of "tingling," now diagnosed as bilateral lower extremity neuropathy.  She stated the examiner did not opine as to whether the Veteran's injuries in service predisposed the development of his current conditions.  The Board finds that the July 2016 VA opinion is adequate and did address the Veteran's contentions, including his reported symptomatology of tingling.  The examiner stated that the Veteran does have a diagnosis of polyneuropathy of the lower extremities that is not related to numbness or tingling in his back and arms.  She found no evidence of radiculopathy of the spine with normal upper extremity sensory examinations and no evidence of radiculopathy in the lower extremities, including normal reflexes.  With regard to the onset of symptoms, the examiner reasoned that there were no complaints or treatment for such symptoms for 35 years following service.

In consideration of this evidence, the Board finds that the Veteran's claim for service connection for a disorder manifested by tingling in the back and arms must be denied.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim and as such, that doctrine is not applicable.  Therefore, service connection is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Right and Left Knee Disorders

The Veteran contends his right and left knee disorders are related to an in-service injury.  The Veteran reported in a January 2012 statement that he was injured when he fell down a mountain in 1969 during a night map reading course.  He noted some friends carried him to a truck after he fell, and then drove him to a doctor.  He indicated in March 2012 that he had fluid drained from his left knee, it was wrapped up, he was given pain pills, as well as crutches.

As noted above, the Veteran's service treatment records show he was injured in May 1969 when he fell and rolled down a hill.  The May 1969 record indicated right knee pain, with an unremarkable examination, no tenderness, and the Veteran was given crutches.  No other service treatment records addressed the Veteran's knees, including the November 1970 separation examination.

The Board notes the Veteran was afforded a September 2007 VA examination in which the examiner took MRI's of both knees.  The examiner concluded that based on the MRI results, the Veteran's right knee was negative for a disability and the left knee showed mild degenerative changes.

Following his December 2011 claim for arthritis in both knees, the Veteran was afforded a June 2012 VA examination.  The examiner diagnosed the Veteran with right knee DJD.  She reported minimal narrowing of the joint space medially and that the remainder of the right knee appeared normal.  She noted the Veteran did not seek treatment for his knees until 2006.  The examiner concluded the knee disorder was not incurred in or caused by the in-service injury.  She indicated the 2007 radiological studies showed no finding of arthritis in the right knee and the current x-rays showed minimal DJD.  Therefore, she stated, the objective evidence supports the onset of the right knee condition was within recent years and due to the aging process.  She noted there was no relationship between the right knee and the in-service injury involving the Veteran rolling down a hill.  Additionally, the examiner took note of the November 1970 separation examination which revealed good health and a normal lower extremity evaluation.

The Board remanded the knee claims for an additional VA examination to determine the etiology of the disabilities and if they are associated with the Veteran's service-connected gunshot wounds of the lower legs.  The Veteran underwent a July 2016 VA examination in which he was diagnosed with degenerative arthritis of both knees.  Significantly, diagnostic testing revealed mild degenerative changes in both knees.

The examiner concluded the Veteran's bilateral knee conditions are not related to the May 1969 in-service injury and are also not related to his service-connected gunshot wounds.  She noted the Veteran's service treatment records showed an unremarkable examination after his 1969 injury and he received treatment for an acute injury.  She stated there are no records showing a chronic condition of the knees in service and there is a 35 years period without records subsequently.  She indicated the knee pain in his records cannot be connected to service, due to the lack of records linking his knee disorders to the injury he suffered in service.

Additionally, the examiner stated the 2012 x-rays showed a normal left knee examination and the 2016 testing showed mild degeneration.  Therefore, she indicated, it is reasonable that the Veteran's DJD began between 2012 and 2016, approximately 45 years following service.  She concluded the left knee disability is not related to service but likely due to the normal aging process.  With regard to the right knee, she indicated there was a negative 2007 x-ray, with mild DJD in 2012 and mild DJD in 2016.  Thus, the right knee disability is also not related to service, she stated, as it was treated 40 years following service, and is most likely due to the aging process.

The July 2016 VA examiner also concluded the right and left knee disabilities are not related to the Veteran's service-connected gunshot wounds of both lower extremities.  She stated gunshot wounds of the soft tissue of the lower extremities would not cause the arthritis found in the knees, which began approximately 40 years following service.  She noted there is no evidence of traumatic arthritis and normal degenerative changes are seen with overuse arthritis, due to the aging process.  She indicated there has not been any visible radiological evidence of trauma to the knees in the records available.

The Board finds the preponderance of the evidence is against the Veteran's claim of service connection for bilateral knee arthritis, as related to an in-service injury or service-connected gunshot wounds.

In reaching such conclusion, the Board accords great probative weight to the July 2016 VA examiner's opinion.  Her opinion was thorough and persuasive as it is predicated on a review of the record, including the service treatment records and diagnostic evidence of record.  She also considered and discussed all of the pertinent evidence of record, and provided a complete rationale, relying on and citing to the records reviewed.  See Nieves-Rodriguez at 295.  The Board finds the July 2016 examiner's conclusions are consistent with the record and there is no medical opinion of record to support the onset of the Veteran's knee disabilities during service.  There is also no medical report linking the knee disorders to the service-connected gunshot wounds.

As noted above, the Veteran's representative contends the VA examiner ignored the lay contentions of record and did not adequately address whether the Veteran's bilateral knee arthritis had its onset during service.  The Board acknowledges hers and the Veteran's contentions, as well as his honorable service which involved him being wounded in both lower extremities.

In this regard, the Board notes lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  However, as to the specific aspects of this claim, an opinion as to the etiology of the bilateral knee arthritis falls outside the realm of common knowledge of a lay person.  Jandreau at 1372.  While an injury occurring in service is a lay-observable event, bilateral knee arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology.  Physical examinations, x-ray findings, and other specific findings are needed to properly assess and diagnose knee arthritis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Accordingly, the July 2016 VA examination report is the more probative evidence of record.

The Board notes a continuity of symptomatology of bilateral knee arthritis since service has also not been shown.  As noted above, the Veteran contends his knee disabilities began during service.  However, chronic treatment for the knees was not shown during service and the November 1970 separation examination was silent for knee complaints or diagnosis.  Additionally, the Veteran did not file the knee claims until more than 35 years after service.  Moreover, the VA examiner noted that the 2012 x-rays showed a normal left knee examination and the 2016 testing showed mild degeneration.  Therefore, she indicated, it is reasonable that the Veteran's DJD began between 2012 and 2016, approximately 45 years following service.  She concluded the left knee disability is not related to service but likely due to the normal aging process.  With regard to the right knee, she indicated there was a negative 2007 x-ray, with mild DJD in 2012 and mild DJD in 2016.  Thus, the right knee disability is also not related to service, she stated, as it was treated 40 years following service, and is most likely due to the aging process.  Furthermore, there is no medical evidence of record supporting that the Veteran's current bilateral knee arthritis is related to service, or become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Consequently, presumptive service connection for arthritis of the knees, to include on the basis of a continuity of symptomatology, is not warranted.

Additionally, the Veteran is not entitled to secondary service connection.  The July 2016 VA examiner also concluded the right and left knee disabilities are not related to the Veteran's service-connected gunshot wounds of both lower extremities.  She stated gunshot wounds of the soft tissue of the lower extremities would not cause the arthritis found in the knees, which began approximately 40 years following service.

In consideration of this evidence, the Board finds that the Veteran's bilateral knee arthritis did not have its onset during and was not otherwise related to his active duty service.  The knee disorders were also not related to his service-connected gunshot wounds.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of service connection for bilateral knee disabilities.  As such, that doctrine is not applicable in the instant appeal, and service connection is not warranted for the knee claims.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a disorder manifested by tingling of the back and arms is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


